Citation Nr: 1200357	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  01-03 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to January 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2000 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for osteoarthritis.  Subsequently, the RO in St. Petersburg, Florida took jurisdiction of the case.  

The Veteran provided testimony at a Board hearing held before the undersigned Acting Veterans Law Judge (AVLJ) in August 2006.  A copy of the transcript has been associated with the file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the undersigned AVLJ noted that the Veteran's representative had generally addressed all relevant evidentiary matters.  The Board did suggest that it might be helpful to obtain a medical opinion, if possible.  As such, the Board finds that it has fully complied with the Bryant requirements.  The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

This case was previously before the Board in August 2009, at which time the Board denied an increased rating claim for microadenoma of the pituitary gland resolving that claim, and remanded claims of entitlement to service connection for osteoarthritis and entitlement to service connection for gastrointestinal and esophageal conditions, also raised under the provisions of 38 U.S.C.A. § 1151.  In a March 2010 rating decision, service connection was established for gastroesophageal reflux disease; hence that claim has also been resolved and is no longer in appellate status.  Additional development was undertaken pursuant to the service connection claim for osteoarthritis, as requested in the August 2009 Board remand.  

Subsequently, the case again came before the Board in 2011, at which time the Board elected to pursue more evidentiary development in conjunction with the service connection claim for osteoarthritis.  In November 2011, an expert medical opinion from the Veterans Health Administration (VHA) was sought in conjunction with the service connection claim on appeal.  That opinion was provided in November 2011, it has been added to the record, and as will be explained herein provides a basis for the allowance of the claim.  


FINDINGS OF FACT

Competent and probative evidence, specifically an expert medical opinion dated in November 2011, indicates that it is at least as likely as not that osteoarthritis of the lumbar spine was incurred during service or is otherwise etiologically related to the Veteran's period of active service, which ended in January 1995.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for osteoarthritis of the lumbar spine, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Factual Background

In March 1999, the Veteran filed an original service connection claim for osteoarthritis, at that time claiming that this was due to bladder reconstruction in 1993, complicated by a dural puncture.  

Service treatment records (STRs) indicate that the Veteran was treated for low back pain and mechanical low back on numerous occasions, including in February 1994, when it was reported that she had pain in the L4-L5 region, and there had been complaints of occasional numbness and tingling in the right leg at the time.  The September 1994 separation examination report reflects that clinical evaluation of the lumbar spine was normal, and that the Veteran subjectively reported having recurrent back pain.  

Service connection was established for mechanical low back pain in a March 1995 rating action, for which a 10 percent evaluation has been assigned effective from February 1995.  (Since that time, the condition has been re-characterized as degenerative disc disease of the lumbar spine at L5-S1).   

A September 1997 VA medical record reflects that the Veteran had had narrowing of L5-S1 disc spaces with early osteoarthritis shown by X-ray films in May 1997, slightly more than 2 years post-service.  

The file contains a VA examination report of October 2008 at which time L5-S1 degenerative disc disease with mild spondylosis was diagnosed.  The examiner indicated that he could not relate the Veteran's arthritis to a lumbar puncture procedure performed in service, which was essentially coincident with the initial in-service low back symptomatology.

Pursuant to an August 2009 Board remand, it was requested that the examiner who conducted the October 2008 VA examination provide an addendum opinion to that report.  Specifically it was requested that the examiner address whether it was at least as likely as not (50 percent probability or more) that the Veteran's osteoarthritis of the lumbar spine was caused by, proximately due to, was made permanently worse, or was chronically aggravated by service-connected low back pain.  

In November 2009, an additional VA medical opinion was furnished.  The reviewing examiner indicated that the Veteran's diagnosis of mechanical low back pain was given to patients who have lumbar spine pain in the absence of objective radiographic findings.  The examiner reported that the Veteran had X-ray evidence of osteoarthritis dating back to 2002.  The examiner noted that since the Veteran had not had X-ray films in service, he could not resolve the issue of whether her lumbar spine osteoarthritis was caused by or a result of her mechanical low back pain without resorting to speculation.  

In November 2011, the Board sought the opinion of a medical expert, noting that it was possible that the Veteran had osteoarthritis and/or degenerative disc disease of her lumbar spine in service, but that no opinion addresses this, nor did any opinion address whether the examiner felt that the Veteran's osteoarthritis and/or degenerative disc disease of her lumbar spine was manifest to a degree of 10 percent within one year of separation.  The expert was requested to render an opinion with supporting rationale addressing whether it was at least as likely as not (a probability of at least 50 percent) that the Veteran's currently manifested osteoarthritis or degenerative disc disease of her lumbar spine was in any way related to service; had its onset in service; was manifest to a degree of 10 percent within one year after service separation; or was caused or aggravated by service-connected mechanical low back pain.

In November 2011, the requested medical opinion was provided by a board certified orthopedic surgeon.  The doctor indicated that the Veteran's STRs and multiple claims files had been reviewed.  The doctor mentioned that an X-ray film report of the low back dated in October 1995 was located in the record, reflecting that findings were normal.  The doctor further noted that repeat X-ray studies taken in May 1997 (18 months later) showed early osteoarthritis and disc space narrowing at the L5-S1 level and that still later X-ray films of August 2002 revealed marked disc space narrowing at L5-S1 with a vacuum disc change and subchondral sclerosis.  

The examiner opined that the Veteran's low back condition, which likely originated as low back strain, started during military service.  He believed that over the years, the original condition progressed to degenerative disc disease at L5-S1.  The examiner noted that there was reason to question the validity of the October 1995 interpretation of the X-ray films of the lumbar spine (as normal), explaining that significant changes were evident in X-ray films taken just 18 months later.  The doctor explained that the progression from acute chronic low back pain, to degenerative disc disease, and then to osteoarthritis was a gradual process taking a number of years and summarized evidence in the Veteran's case supporting indications of such progression.  As such, the doctor opined that it was at least as likely as not (probability of at least 50%) that the Veteran's osteoarthritis was related to active military service, having its onset therein.  

Analysis

The Veteran contends that service connection is warranted for osteoarthritis, either on the basis of direct service incurrence (including presumptive), or as secondary to service-connected mechanical low back (currently characterized as degenerative disc disease of the lumbar spine at L5-S1).   

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain conditions, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this case, the clinical evidence firmly establishes the presence of currently claimed osteoarthritis of the lumbar spine.  As such, the first Hickson element, evidence of the currently claimed disability, is established.

The critical inquiries involve when the Veteran's osteoarthritis likely developed, as well as the likely etiology of the condition.  In both 2008 and 2009, VA examiners were unable to link provide a nexus between the claimed osteoarthritis and service or a service-connected disorder.  

As a result, an expert medical opinion was sought in this case, which was provided by a board certified orthopedic surgeon in November 2011.  The expert, having reviewed the Veteran's copious medical history and records, opined that it was at least as likely as not (probability of at least 50%) that the Veteran's osteoarthritis was related to active military service, and believed that the condition actually had its initial onset therein.  The doctor explained that the progression from acute chronic low back pain, to degenerative disc disease, and then to osteoarthritis was a gradual process taking a number of years, and in essence summarized the evidence in the case supporting such progression.  The Board finds this opinion to be probative and persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

Given the clinical evidence and opinions already provided for the file, the Board concludes that the evidence is at least in equipoise regarding the matter of service incurrence of osteoarthritis of the lumbar spine.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)

With resolution of all reasonable doubt in the Veteran's favor, the service connection claim for osteoarthritis of the lumbar spine is granted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for osteoarthritis of the lumbar spine is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs
 

